DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are currently pending in this Application. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is directed to  “Eight new N, N'-disubstituted benzyl amine derivatives of 4-aminoantipyrine were synthesized … ”, however it is not clear if the claim is directed to products or to a method of preparing the products. If the claim is intended to be a product claim then applicants need to include the eight N, N'-disubstituted benzyl amine derivatives of 4-aminoantipyrine products.  Clarification or appropriate correction is requested.
	It is suggested the claim could drafted as follows:
1- A 4-aminoantipyrine derivative compound selected from the group consisting of 4-(bis(3-chlorobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one (1);  4-(bis(2-chlorobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro- 3H-pyrazol-3-one; 4-(bis(3-iodobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; 4-(bis(4-iodobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; 4-(bis(2-bromobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; 4-(bis(4-bromobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; and  4-(bis(3-bromobenzyl) amino)-1,5- dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one and a pharmaceutically acceptable salt thereof.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 is directed to  “Administration of a suitable dose of an inhibitor of butyrylcholinesterase enzyme selected from a group of 4-aminoantipyrine derivatives  … ”, however it is not clear if the claim is directed to products or to a method of using the products.  If the claim is intended to be a method of using the product claim then applicants need to change the preamble of the claim to be directed to refer to a method claim.  Clarification or appropriate correction is requested.
It is suggested the claim could drafted as follows;
2- A method of treating a disease associated with the inhibition of butyrylcholinesterase enzyme, the method comprising administering to a subject in need thereof an effective amount of 4-aminoantipyrine derivative selected from the group consisting of 4-(bis(3-chlorobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one (1);  4-(bis(2-chlorobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro- 3H-pyrazol-3-one; 4-(bis(3-iodobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; 4-(bis(4-iodobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; 4-(bis(2-bromobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; 4-(bis(4-bromobenzyl)amino)-1,5-dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one; and  4-(bis(3-bromobenzyl) amino)-1,5- dimethyl-2-phenyl-1,2-dihydro-3H-pyrazol-3-one and a pharmaceutically acceptable salt thereof.
3- The method according to claim 2, wherein the disease is Alzheimer’s disease.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 3:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to joseph.mckane@uspto.gov . All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626